Atkinson, J.
1. Where a city lawfully raises the grade of one of its streets, if the grading is executed in such manner as to obstruct or divert the flow of rain water so that it would empty on an adjacent proprietor’s land to such an extent as to cause injury thereto, the diversion of the water with such result would give rise to a cause of action. Louisville & Nashville R. Co. v. Jackson, 139 Ga. 543 (4), 544 (77 S. E. 796) ; Nelson v. City of Atlanta, 138 Ga. 252 (75 S. E. 245), and citations.
2. The evidence was sufficient to support the verdict, and none of the grounds of the motion for new trial show error.

Judgment affirmed.


All the Justices concur, except Fish, G. J., absent.